Citation Nr: 1705100	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-21 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for nasoseptal deviation.

2. Entitlement to service connection of a nervous condition, claimed as insomnia and nerves, to include as due to service in the Southwest Asia Theater of Operations.

3. Entitlement to service connection for a vocal cord condition, to as due to service in the Southwest Asia Theater of Operations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006 with verified service in Iraq and Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In April 2013, the Veteran testified before a Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing has been prepared and is associated with the electronic claims file.  In November 2016, the Veteran and his representative were informed via a letter that the Judge who conducted that hearing had since retired from the Board.  The Veteran was offered the opportunity to request a new hearing.  He did not respond.  As such, the matter is properly returned to the Board at this time for further appellate review.  

The Board notes that this matter previously came before the Board in August 2014.  At that time, the appeal also included the issues of entitlement to service connection for allergic rhinitis and obstructive sleep apnea.  In March 2015, the RO issued a rating decision which granted service connection for those issues.  As that constitutes a complete grant of those issues on appeal, they are no longer before the Board at this time.

The issues of entitlement to service connection for a vocal cord condition and a nervous condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a March 2015 letter, the Veteran requested that his service connection claim for a nasoseptal deviation be withdrawn.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal as to the issue of entitlement to service connection for a nasoseptal deviation have been met.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2014).

Here, in a March 2015 letter, the Veteran stated that he wished to withdraw his claim of entitlement to service connection for a nasoseptal deviation.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to these claims is not appropriate.  The Board no longer has jurisdiction over these claims and, as such, must dismiss the appeal as to these issues.


ORDER

The issue of entitlement to service connection for a nasoseptal deviation is dismissed without prejudice.  


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of the remaining claims, an additional remand is necessary.  

A remand by the Board confers upon a Veteran a right to strict compliance with the orders of that remand.  The Board errs as a matter of law when it fails to ensure compliance with its own remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2014, the Board issued a remand in which it stated that the Veteran was to be afforded VA examinations for, as is relevant here, any neuropsychological disturbances  (to include "nervousness" and insomnia) as well as for vocal cord dysfunction.  As an initial matter, the Board cannot identify any examination of the Veteran's reported vocal cord symptomatology.  While an ear, nose and throat examination did discuss his rhinitis and nasoseptal deviation, no mention was made of any vocal cord disability or symptomatology, either present, or in the documented medical record.  

It should be noted that this is particularly important, as the Veteran has claimed a vocal cord disability as a possible undiagnosed illness.  Therefore, whether those symptoms may be attributed to a known disability is vital to the Board's adjudication of the claim.  As such, the Veteran must be afforded a VA examination which addresses his reported symptoms, as ordered by the Board in its previous remand.

Next, while the Veteran's underwent a March 2015 psychiatric disorder VA examination, this is also inadequate to adjudicate the appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On that occasion, the VA examiner found no diagnosed psychiatric disorder upon examination.  However, this conclusion does not account for the numerous observations in the Veteran's medical record of symptoms such as partner relational problems, interpersonal problems, problems related to social environment, adjustment disorder and depressed mood.  It is unclear to the Board whether the Veteran's symptoms have improved, or that the VA examiner simply disagrees with the prior observations.  In order to adjudicate this claim, a VA examiner must provide a more detailed explanation for the finding that the Veteran does not have a presently diagnosed psychiatric disability.  

Additionally, the Board again notes that the Veteran has claimed that his symptoms may be related to a medically undiagnosed disability resulting from his service in the Persian Gulf Theatre of Operations.  In its August 2014 remand, the Board specifically requested that, if no diagnosable condition is found to account for the Veteran's various symptoms, to include insomnia, nervousness, sleep disturbances, difficulty breathing, vocal cord pain, and "hoarseness," then the examiner must state whether it is at least as likely as not that those symptoms constitute manifestations of an undiagnosed illness related to Persian Gulf service.  While the March 2015 examiner found no presently diagnosed psychiatric disability, he did not address this question, as explicitly requested by the Board.  As such, an addendum opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his claimed vocal cord dysfunction and "hoarseness" to determine the extent and likely etiology of any conditions found.  The complete record, including a copy of this remand should be made available to the examiner selected to conduct the examination.  The examiner should be made aware of the Veteran's history of symptomatology and service in Southwest Asia.

Based on examination, review of the record, and completing of any necessary testing, the examiner should answer the following questions:

(a) Does the Veteran have a diagnosable disability to which his vocal cord symptoms may be attributed?  

(b) If the answer to (a) is "yes," is it at least as likely as not that the Veteran's disability had its onset during active service, or is otherwise etiologically related to any incident of active service, to include his documented incidents of vocal cord pain and hoarseness.  

(c) If the answer to (a) is "no," is it at least as likely as not that the Veteran's symptoms, are manifestations of an undiagnosed illness related to his service in Southwest Asia?

The examiner is requested to provide a complete rationale for any opinion expressed, and should include citation to evidence in the record, known medical principles, and/or medical treatise evidence.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any additional evidence would permit such an opinion to be made.

2. Thereafter, return the claims file to the examiner who conducted the March 2015 mental health examination for an addendum opinion.  If the examiner who conducted the previous examination is not available, forward the file to a qualified mental health professional for the opinion.  The need for an additional examination is left to the discretion of the examiner selected to provide the opinion.  A complete copy of the claims file, including a copy of this remand should be made available to the examiner.

The examiner is requested to review the entire record and state whether the Veteran has had a diagnosable psychiatric disability at any point during the period on appeal, and not just upon the most recent VA examination.  If not, a complete rationale for how that opinion was reached should be provided.  

If a psychiatric diagnosis is warranted, the examiner is requested to state whether it is at least as likely as not (i.e. a 50 percent probability or greater) that that disability had onset during active service, or is otherwise etiologically related to active service.

If no diagnosis is given, the examiner must also address the Veteran's reported psychiatric symptomatology and provide an opinion as to whether it is at least as likely as not that the Veteran's chronic symptomatology is a manifestation of an undiagnosed illness related to the Veteran's service in Southwest Asia.  The examiner should consider the Veteran's in-service complaints and complaints since service.  

The examiner is requested to provide a complete rationale for any opinion expressed, and should include citation to evidence in the record, known medical principles, and/or medical treatise evidence.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any additional evidence would permit such an opinion to be made.

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


